DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a reply to the application filed on 12/12/2019 with preliminary amendment filed on 03/16/2020, in which, claims 21-40 are pending. Claims 21, 28 and 35 are independent. Claims 1-20 are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2019 and 03/13/2020, has been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Drawings
The drawings filed on 12/12/2019 are accepted by The Examiner.

Examiner’s Note
Claim 35 recites “system comprising: … instructions that, as a result of being executed by the one or more processors” and has been analyzed for 35 U.S.C. 101. No 35 U.S.C. 101 deemed necessary since the processor is interpreted as hardware processor in order to “execute” instructions. Therefore the examiner has viewed the system as meeting 35 U.S.C. 101 eligibility requirements.

Claim Objections
Claim 27 is objected to because of the following informalities:  
Claim 27 recites “A handheld computing device comprising: the computer readable media of claim 21; and a cellular communication interface”. It is confusing that claim 27 is a device claim or media claim. Examiner suggested to rewrite claim 27 to include every limitations from claim 21.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-26 and 28-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 21 and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 21 and 28 are non-statutory under the most recent interpretation of the Interim Guidelines regarding 35 U.S.C.101 because: the computer readable media claimed is not positively disclosed in the specification as a statutory only embodiment. ([0120], “Storage media and computer readable media for containing code, or portions of code, can include any appropriate media known or used in the art, including storage media and communication media, such as, but not limited to, volatile and non-volatile, removable and non-removable media”). When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. (See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) transitory embodiments are not directed to statutory subject matter, further see MPEP 2106). Examiner suggests amending the claim to include “non-transitory computer readable media” consistent with the OG notice (2/23/2010, 1351 OG 212, http://www.uspto.gov/web/offices/com/sol/og/2010/week08/TOC.htm#ref20) concerning “Subject Matter Eligibility of Computer Readable Media”.
Claims 22-26 and 29-34 don't cure the deficiency of claims 21 and 28 and are rejected under 35 U.S.C. 101 for their dependency upon claims 21 and 28.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 21-40 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over:
          Claims 1-25 of Patent 9,680,872.
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 21-40 are anticipated by claims 1-25 of Patent 9,680,872.
Patent application No. US 9,680,872 (14/225,249)  
Instant Application No.(16/712,587) 
Claim 16. A non-transitory computer-readable storage medium having stored thereon executable instructions that, when executed by one or more processors of a computer system, cause the computer system to at least: 
receive information generated based at least in part on user input defining a policy, the policy having a computing environment attestation condition such that, evaluation of the policy in with respect to a first computing environment attestation causes a different result than evaluation of the policy with respect to a second computing environment attestation different from the first computing environment attestation; and 





cause the policy to be enforced such that, when the policy applies to a received request, fulfillment of the request is dependent on a computing environment attestation provided in connection with the request




 
Claim 21. Computer readable media storing executable instructions that, as a result of being executed on one or more processors of a computer system, cause the computer system to at least: 

generate an attestation of a computing environment of the computer system; 

submit, to an application programming interface accessible via a computer network, the attestation for signature to a remote attestation service, causing the remote attestation service to produce a signed attestation by signing the attestation with a private key of a public-private key pair, the signed attestation produced from the attestation in accordance with a policy that has a computing attestation condition, evaluation of the policy with respect to a first computing environment attestation causing a different result than evaluation of the policy with respect to a second computing environment attestation different from the first computing environment attestation; and 

obtain, via the computer network, the signed attestation from the remote attestation service.  


Claims 21-40 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over:
          Claims 1-20 of Patent 10,511,633.

Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 21-40 are anticipated by claims 1-20 of Patent 10,511,633.
Patent application No. US 10,511,633 (15/619,979)  
Instant Application No.(16/712,587) 
Claim 1. A system, comprising: one or more processors that execute instructions to: 

access information defining a policy that has a computing environment attestation condition such that, evaluation of the policy with respect to a first computing environment attestation causes a different result than evaluation of the policy with respect to a second computing environment attestation different from the first computing environment attestation; 

enforce the policy such that, when the policy applies to a received request, fulfillment of the request is dependent on a computing environment attestation provided in connection with the request. 



 
Claim 21. Computer readable media storing executable instructions that, as a result of being executed on one or more processors of a computer system, cause the computer system to at least: 

generate an attestation of a computing environment of the computer system; 

submit, to an application programming interface accessible via a computer network, the attestation for signature to a remote attestation service, causing the remote attestation service to produce a signed attestation by signing the attestation with a private key of a public-private key pair, the signed attestation produced from the attestation in accordance with a policy that has a computing attestation condition, evaluation of the policy with respect to a first computing environment attestation causing a different result than evaluation of the policy with respect to a second computing environment attestation different from the first computing environment attestation; and 

obtain, via the computer network, the signed attestation from the remote attestation service.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2016/0125180 A1) in view of Baumann et al. (US 2013/0151848 A1).
Regarding Claim 21, Smith discloses
generate an attestation of a computing environment of the computer system ([0076], “context based remote attestation process”, [0077], “context attributes may be revealed that distinguish the local computing device”, [0078], “the local computing device 102 (generate) reports (of) context attributes (i.e. an attestation) to the attestation service computing device”); 
submit the attestation for signature to a remote attestation service, causing the remote attestation service to produce a signed attestation by signing the attestation with a private key, the signed attestation produced from the attestation in accordance with a policy that has a computing attestation condition evaluates the context attributes to a predicate policy. At decision block 1030, a determination is made as to whether the policy is satisfied. If not, the process is terminated. Otherwise the (attestation) token is generated, processing block 1035. At processing block 1040, the (remote) attestation service computing device signs the token with its private key”), evaluation of the policy with respect to a first computing environment attestation causing a different result than evaluation of the policy with respect to a second computing environment attestation different from the first computing environment attestation ([0073], “trusted execution environment 202 provides the cloud-based service with reliable, trustworthy and precise data for attestation, which may uniquely identify the user based on computing device 102 properties”, [0075], “the 3rd party computing device will have an ability to gauge the security reputation of local computing device 102 and the user, which may assist in deciding the type of policy to be applied to a transaction”); and 
obtain, via the computer network, the signed attestation from the remote attestation service ([0079], “At processing block 1045, the token (i.e. the signed attestation) is received at trusted execution environment 202 within the local computing device 102”).  
Smith does not explicitly teach but Baumann teaches
submit the attestation to an application programming interface accessible via a computer network (Fig. 1, the client submit via network 114 to the SPI described application programming interfaces (APIs) to communicate with a host operating system, via an operating system platform adaptation layer (PAL), in order to provide the application 141 with basic computation services”, [0062], “The attestation protocol”);
a private key of a public-private key pair ([0047], “a public key corresponding to a private key”),
Smith and Baumann are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Baumann with the disclosure of Smith. The motivation/suggestion would have been for providing a persistent secure execution environment (Baumann, Abstract).

Regarding Claims 22 and 29, the combined teaching of Smith and Baumann teaches provide the signed attestation to an application server via the computer network (Smith, [0056], “contact a (application) server to perform backend verification”).

Regarding Claims 23 and 30, the combined teaching of Smith and Baumann teaches wherein: the policy is enforced by the application server; and as a result of the policy being applicable to a received request, fulfillment of the request is dependent on the signed attestation (Smith, [0056], “contact a (application) server to perform backend verification”, [0073], “remote attestation applications may be implemented to establish a trust relationship with one or more remote computing to gauge the security reputation of local computing device 102 and the user, which may assist in deciding the type of policy to be applied”, [0078], “the (remote) attestation service computing device (i.e. the application server) evaluates the context attributes to a predicate policy. At decision block 1030, a determination is made as to whether the policy is satisfied”).

Regarding Claims 24 and 31, the combined teaching of Smith and Baumann teaches obtain, from the application server, results of the attestation (Smith, [0075], “deciding the type of policy to be applied”, [0079], “the token (i.e. the signed attestation) is received at trusted execution environment 202 within the local computing device 102”).

Regarding Claim 25, the combined teaching of Smith and Baumann teaches obtain a request for attestation from an application running on the computer system (Smith, [0056], “contact a (application) server to perform backend verification”, [0073], “remote attestation applications may be implemented to establish a trust relationship with one or more remote computing devices”, [0078], “the local computing device 102 reports context attributes (i.e. an attestation) to the attestation service computing device”), via an application programming interface (Baumann, [0061], “The operating system subsystem also utilizes a small subset of application programming interfaces (APIs) to communicate with a host operating system, via an operating system platform adaptation layer (PAL), in order to provide the application 141 with basic computation services”, [0062], “The attestation protocol”).

Regarding Claim 26, the combined teaching of Smith and Baumann teaches wherein the computer system is a handheld device that includes the one or more processors and one or more memories storing the executable instructions (Smith, [0021], “a handheld computer…includes a processor 108, an I/O subsystem 110, a memory 112”).

Regarding Claim 27, the combined teaching of Smith and Baumann teaches A handheld computing device (Smith, [0021], “a handheld computer”) comprising: the computer readable media of claim 21 (please refer to the rejections of claim 21); and a cellular communication interface (Smith, [0021], “a handheld computer”, [0028], “wireless communication networks”, [0031], (wireless) “interface devices”).  

Regarding Claim 28, Smith discloses
generate a request for attestation of the computer system ([0076], “context based remote attestation process”, [0077], “context attributes may be revealed that distinguish the local computing device”, [0078], “the local computing device 102 (generate) reports (of) context attributes (i.e. an attestation) to the attestation service computing device”);  
submit, under control of an application running on the computer system, the request to an attestation service ([0056], “contact a (application) server to perform backend verification”, [0073], “remote attestation applications may be implemented to establish a trust relationship with one or more remote computing 
as a result of submitting the request, cause the attestation service to produce an attestation in accordance with a policy that has a computing attestation condition ([0078], “the local computing device 102 reports context attributes (i.e. an attestation) to the attestation service computing device”, [0079], “At processing block 1025 (of Fig. 10), the (remote) attestation service computing device evaluates the context attributes to a predicate policy”), evaluation of the policy with respect to a first computing environment attestation causing a different result than evaluation of the policy with respect to a second computing environment attestation different from the first computing environment attestation ([0073], “trusted execution environment 202 provides the cloud-based service with reliable, trustworthy and precise data for attestation, which may uniquely identify the user based on computing device 102 properties”, [0075], “the 3rd party computing device will have an ability to gauge the security reputation of local computing device 102 and the user, which may assist in deciding the type of policy to be applied to a transaction”); 
obtain, via a computer network, a signed attestation in exchange for the attestation from a remote attestation service, the signed attestation signed with a private key ([0079], “At decision block 1030, a determination is made as to whether the policy is satisfied. If not, the process is terminated. Otherwise the (attestation) token is generated, processing block 1035. At processing block 1040, the (remote) attestation service computing device signs the token with its private key”, “At processing block 1045, the token (i.e. the signed attestation) is received at trusted execution environment ; and 
obtain, at the application, the signed attestation from the attestation service ([0079], “At processing block 1045, the token (i.e. the signed attestation) is received at trusted execution environment 202 within the local computing device 102”).  
Smith does not explicitly teach but Baumann teaches
Submit the request to an attestation service via an application programming interface (Fig. 1, the client submit via network 114 to the SPI described in [0061], “The application 142 may include an operating system subsystem”, “The operating system subsystem also utilizes a small subset of application programming interfaces (APIs) to communicate with a host operating system, via an operating system platform adaptation layer (PAL), in order to provide the application 141 with basic computation services”, [0062], “The attestation protocol”);
a private key of a public-private key pair ([0047], “a public key corresponding to a private key”),
Smith and Baumann are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Baumann with the disclosure of Smith. The motivation/suggestion would have been for providing a persistent secure execution environment (Baumann, Abstract).


Regarding Claim 32, the combined teaching of Smith and Baumann teaches submit, via the computer network, the attestation for signature to the remote attestation service (Smith, [0078], “the local computing device 102 reports context attributes (i.e. an attestation) to the (remote) attestation service computing device”).

Regarding Claim 33, the combined teaching of Smith and Baumann teaches verify that the attestation is based at least in part on a cryptographic key (Baumann, [0029], “The signed attestation certificate is transmitted to the client system and therefore enables the client system to verify, using a known public key”).

Regarding Claim 34, the combined teaching of Smith and Baumann teaches wherein the cryptographic key is a public cryptographic key associated with a hardware device (Baumann, [0029], “The signed attestation certificate is transmitted to the client system and therefore enables the client system to verify, using a known public key”).

Regarding Claim 35, Smith discloses
obtain, from an attestation service running on a second computer system, via a computer network, an attestation of a computing environment of the second computer system ([0076], “context based remote attestation process”, [0077], “context attributes may be revealed that distinguish the local computing device”, [0078], “the local computing device 102 reports context attributes (i.e. an attestation) to the attestation service computing device”);  
produce a signed attestation by signing the attestation with a private key, the signed attestation produced in accordance with a policy that has a computing attestation condition ([0078], “the local computing device 102 reports context attributes (i.e. an attestation) to the attestation service computing device”, [0079], “At processing block 1025 (of Fig. 10), the (remote) attestation service computing device evaluates the context attributes to a predicate policy. At decision block 1030, a determination is made as to whether the policy is satisfied. If not, the process is terminated. Otherwise the (attestation) token is generated, processing block 1035. At processing block 1040, the (remote) attestation service computing device signs the token with its private key”, [0032-0033], “a public Enhanced Privacy Identification (EPID) key and a private EPID key”, “a valid public-private cryptographic pair”), evaluation of the policy with respect to a first computing environment attestation causing a different result than evaluation of the policy with respect to a second computing environment attestation different from the first computing environment attestation ([0073], “trusted execution environment 202 provides the cloud-based service with reliable, trustworthy and precise data for attestation, which may uniquely identify the user based on computing device 102 properties”, [0075], “the 3rd party computing device will have an ability to gauge the security reputation of local computing device 102 and the user, which may assist in deciding the type of policy to be applied to a transaction”); and 
provide, via the computer network, the signed attestation to the attestation service running on the second computer system ([0079], “At processing block 1045, 
Smith does not explicitly teach but Baumann teaches
a private key of a public-private key pair ([0047], “a public key corresponding to a private key”),
Smith and Baumann are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Baumann with the disclosure of Smith. The motivation/suggestion would have been for providing a persistent secure execution environment (Baumann, Abstract).
  
Regarding Claim 36, the combined teaching of Smith and Baumann teaches wherein the attestation is generated by the attestation service as the result of a request generated by an application running on the second computer system (Smith, [0056], “contact a (application) server to perform backend verification”, [0073], “remote attestation applications may be implemented to establish a trust relationship with one or more remote computing devices”, [0078], “the local computing device 102 reports context attributes (i.e. an attestation) to the attestation service computing device”).

Regarding Claim 37, the combined teaching of Smith and Baumann teaches wherein the signed attestation is produced using a private cryptographic key associated with the first computer system (Smith, [0079], “At decision block 1030, a determination is made as to whether the policy is satisfied. If not, the process is terminated. Otherwise the (attestation) token is generated, processing block 1035. At processing block 1040, the (remote) attestation service computing device signs the token with its private key”).


Regarding Claim 38, the combined teaching of Smith and Baumann teaches wherein: the first computer system provides a digital certificate to the second computer system; and digital certificate includes a public cryptographic key corresponding to the private cryptographic key (Baumann, [0029], “an attestation certificate signed by a private key”, “The signed attestation certificate is transmitted to the client system and therefore enables the client system to verify, using a known public key”).  


Regarding Claim 39, the combined teaching of Smith and Baumann teaches wherein the attestation comprises a cryptographic hash of executable instructions stored on the second computer system (Baumann, [0019], “hashes of the relevant software modules”).


Regarding Claim 40, the combined teaching of Smith and Baumann teaches wherein: the second computer system comprises a cellular phone; and the computer network is a cellular network (Smith, [0021], “a smartphone”, [0028], “wireless communication networks”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186.  The examiner can normally be reached on Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497